Case 1:20-cv-03747-NRN Document 28 Filed 02/26/21 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03747-NRN

KEVIN O’ROURKE,
NATHANIEL L. CARTER,
LORI CUTUNILLI,
LARRY D. COOK,
ALVIN CRISWELL,
KESHA CRENSHAW,
NEIL YARBROUGH, and
AMIE TRAPP,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., a Delaware corporation,
FACEBOOK, INC., a Delaware corporation,
CENTER FOR TECH AND CIVIC LIFE, an Illinois non-profit organization,
MARK E. ZUCKERBERG, individually,
PRISCILLA CHAN, individually,
BRIAN KEMP, individually,
BRAD RAFFENSPERGER, individually,
GRETCHEN WHITMER, individually,
JOCELYN BENSON, individually,
TOM WOLF, individually,
KATHY BOOCKVAR, individually,
TONY EVERS, individually,
ANN S. JACOBS, individually,
MARK L. THOMSEN, individually,
MARGE BOSTELMAN, individually,
JULIE M. GLANCEY,
DEAN KNUDSON, individually,
ROBERT F. SPINDELL, JR, individually, and
DOES 1-10,000,

Defendants.

                                   MINUTE ORDER

Entered by Magistrate Judge N. Reid Neureiter

       It is hereby ORDERED that Dominion Voting Systems, Inc.’s Unopposed Motion
for Stay of Disclosures and Discovery Pending Ruling on Motions to Dismiss (Dkt. #25)
Case 1:20-cv-03747-NRN Document 28 Filed 02/26/21 USDC Colorado Page 2 of 2




is GRANTED. The Court finds that a stay is appropriate under the factors outlined in
String Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934-LTB-PA, 2006 WL
894955, at *2 (D. Colo. March 30, 2006) (unpublished). Accordingly, it is further
ORDERED that this case is STAYED pending resolution of the two motions to dismiss
(Dkt. ##22 & 23).

      It is further ORDERED that the Motion to Stay Disclosures and Discovery
Pending Ruling on Motion to Dismiss by Defendant Facebook, Inc. (Dkt. #24) is
DENIED as moot.

      It is further ORDERED that the Scheduling Conference set for March 11, 2021 at
11:00 a.m. is CONVERTED to a Status Conference. The parties are directed to call the
conference line as a participant at (888) 398-2342, Access Code 5755390# at the
scheduled time.

Date: February 26, 2021
